 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANGELINA SHANSKY, on behalf of                   No. 2:19-CV-00397-KJM-DB
      herself and all other similarly situated,
12
                         Plaintiff,
13                                                     ORDER
             v.
14
      CARMAZZI, INC. (d/b/a, CARMAZZI
15    GLOBAL SOLUTIONS), a California
      corporation, and DOES 1 through 20,
16    inclusive,
17                       Defendants.
18

19                  On December 2, 2019, defendant Carmazzi, Inc. d/b/a Carmazzi Global Solutions

20   filed a petition for bankruptcy in the United States Bankruptcy Court for the Eastern District of

21   California. This action is hereby stayed under 11 U.S.C. § 362(a). All currently scheduled dates

22   presently set before Judge Mueller are hereby VACATED. The parties are hereby ordered to file

23   a Joint Status Report 90 days from the date of this order and every 90 days thereafter. The parties

24   must notify the court within seven days when this case is ready to proceed.

25          IT IS SO ORDERED

26   DATED: December 5, 2019.

27
                                                           UNITED STATES DISTRICT JUDGE
28
                                                       1
